Fourth Court of Appeals
                                  San Antonio, Texas
                                        October 23, 2018

                                      No. 04-18-00561-CV

                          IN RE L.E.A. AND A.G.A., CHILDREN,

                  From the 408th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017-PA-02472
                     Honorable Charles E. Montemayor, Judge Presiding


                                         ORDER
       This is an accelerated appeal of an order terminating the appellant’s parental rights which
must be disposed of by this court within 180 days of the date the notice of appeal is filed. TEX.
R. JUD. ADMIN. 6.2. The appellant’s brief was originally due to be filed on October 1, 2018. By
order dated September 28, 2018, appellant’s first motion for extension of time was granted,
extending the deadline to file the brief to October 22, 2018. On October 22, 2018, appellant filed
a second motion for extension of time requesting an additional fifteen-day extension to
November 6, 2018. The motion is GRANTED. THIS IS THE FINAL EXTENSION OF
TIME THAT APPELLANT WILL BE GRANTED. Appellant’s brief must be filed no later
than November 6, 2018.

                                                    _________________________________
                                                    Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of October, 2018.


                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court